internal_revenue_service number release date index number -------------------------------------- --------------------------------- --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b5 plr-106100-07 date date legend agency bonds seller state subsidiary a b c d e f --------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------------------------ ---------------------------- ----------- --------------------------------------------- -------- ---- ------------------------------------------ ---- dear ---------------- this is in response to your request for rulings that tax-exempt_bonds issued by agency will be considered issued by or on behalf of a state or political_subdivision thereof for purposes of sec_103 of the internal_revenue_code code and no portion of the depreciable_property allocable to a working_interest in acquired mineral properties will be treated as used in a private_business_use under sec_141 of the code facts and representations you have presented the following facts and made the following representations agency is a joint action agency organized under the nonprofit laws of state_agency plr-106100-07 was formed by its members for the purpose of acquiring and managing long-term natural_gas supplies for the benefit of its members agency currently has a members the members located in b states agency represents that its members consist of natural_gas and electric joint action agencies and natural_gas and electric distribution systems agency’s members who are themselves joint action agencies have members who are natural_gas and electric distribution systems agency represents that each of its members are political subdivisions agency was formed by its members and is organized under the non-profit corporation laws of state for the purpose of benefiting its members agency was formed after the formal approval of its creation by all of its members each of which is a political_subdivision of a state and has the power under state law to participate in the organization of the agency each member adopted a resolution specifically approving the creation of agency and approving its articles of incorporation agency is controlled by a board_of directors that is composed exclusively of representatives of the members each member appoints a representative to the agency’s board_of directors and each member may remove its director at any time with or without cause and appoint a replacement each member will specifically approve any debt issued by agency on its behalf and each will be responsible for its proportionate share of debt service on any debt so issued agency’s articles of incorporation specifically provide that no part of the net_earnings of agency will be paid to or inure to the benefit of any person or entity other than a member upon dissolution of agency any assets remaining after payment of agency’s debts will be distributed to its members agency is the sole member of subsidiary subsidiary was formed as a limited_liability_company under state law to acquire own and operate on behalf of agency the natural_gas reserves or other sources of natural_gas supplies described below agency has previously received a private_letter_ruling which holds in part that agency and subsidiary are instrumentalities of the members for purposes of sec_141 of the code agency is now seeking additional rulings as described herein in an arm’s-length transaction agency through subsidiary purchased an undivided c percent of the working interests agency’s working interests or the properties in d natural_gas wells the wells from seller seller retained the remaining undivided e percent of the working interests in the wells seller’s working interests as a result of the acquisition agency acquired undivided interests in the minerals in place the mineral properties as well as undivided ownership interests in certain depreciable_property used to extract minerals from the wells the depreciable_property agency obtained interim financing to acquire the properties in the amount of f the purchase_price the interim financing does not consist of tax-exempt_bonds the agency intends to issue the bonds to refinance the interim financing agency represents that most purchasers of interests in minerals of this type including agency develop the price that they are willing to pay for the acquisition of such plr-106100-07 interests based in the first instance on the expected quantity of mineral production from the interest as estimated by one of the several nationally recognized reservoir engineering firms engaged by purchasers adjustments to these purchase prices are then made to account for the rights and obligations of owners of different types of mineral_interests eg working interests royalty interests for example when a purchaser acquires a working_interest in a gas well including any depreciable_property associated with that well and that working_interest is subject_to an existing royalty interest the purchase_price for the working_interest is reduced to reflect the existence of the royalty interest this reduction is designed to reflect the fact that as more fully described below the owners of the working_interest are responsible for not only the cost of extracting their share of the gas from the well but also the cost of extracting the share of the gas of the royalty interest owner agency represents that in this transaction the purchase_price was similarly adjusted to reflect the presence of other mineral_interests as more fully described below pursuant to operating agreements related to the properties the agency provides to each member its share of available production from agency’s working interests in the wells correspondingly each member is unconditionally obligated to pay its share of costs associated with all aspects of the properties including debt service payments on the bonds whether or not any gas is produced or delivered from the properties mineral_interests as a result of the acquisition of agency’s working interests agency acquired undivided operating or working interests in the mineral properties and seller retained its undivided operating or working interests in the mineral properties at the time of agency’s purchase there existed one or more non-operating interests in the mineral properties these non-operating interests include royalties overriding royalties net profits interests and production payments the other mineral_interests an operating or working_interest is an economic_interest in gas or oil in place that is gas or oil in the ground the owner of a working_interest has the right to reduce the deposits to its possession and remove them from the property and in that regard has the right to make reasonable use of the surface as is necessary to develop the property for production except as described below the owner of a working_interest bears the cost of developing and operating the property and is entitled to receive a specified fraction of the total production of minerals from the property a royalty interest is a right to minerals in place that entitles its owner to a specified fraction of the total production from the property free of the expense of development and operation an overriding_royalty is a variation of a royalty and is also a right to minerals in place that entitles its owner to a specified fraction of the total production from the property free of the expense of development and operation an overriding_royalty differs from a royalty in the manner in which the two are created an overriding plr-106100-07 royalty is created from a working_interest and its term is co-extensive with that of the working_interest from which it was created in contrast a royalty is created from the entire mineral_interest a net_profits_interest is an interest in minerals in place that is defined as a share of gross production measured by net profits from operation of the property the owner of a net_profits_interest is entitled to a specified fraction of the total production from the property but unlike the overriding_royalty or royalty interest also bears its share of development and operating costs to the extent of the income from its share of production thus if there is a net_loss from operations the owner of the net_profits_interest will receive nothing but will not bear any portion of the loss a production_payment is a right to minerals in place that entitles its owner to a specified fraction of production for a limited time or until a specified sum of money or specified number of units of minerals has been received for federal_income_tax purposes a production_payment is treated as an economic_interest only if the consideration for the assigned production_payment is pledged for the exploration or development of the mineral_property burdened thereby or if the production_payment is retained by a lessor in a leasing transaction other production payments are treated as repayments of loans in this case seller and agency each own undivided working interests in the wells thus entitling each to its working_interest portion of the mineral properties extracted from each well and obligating each to bear its working_interest portion of the cost of developing and operating the wells not borne by the owners of the net profits interests the agency purchased its working interests in the wells subject_to the existence of these other rights to the production from the wells agency has retained and intends to retain the working interests that it acquired intact and has not carved and does not intend to carve any interests out of its working interests law and analysis on-behalf-of issuer sec_103 provides in general that gross_income does not include interest on any state_or_local_bond sec_103 defines a state_or_local_bond for purposes of sec_103 and sec_141 through as an obligation of a state or political_subdivision thereof sec_1_103-1 of the income_tax regulations provides in part that interest upon obligations of a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof is not includable in gross_income sec_1_103-1 provides in part that an obligation issued by or on behalf of a governmental_unit by a constituted_authority empowered to issue such an obligation is the obligation of such a unit plr-106100-07 revrul_57_187 1957_1_cb_65 holds that bonds issued by an industrial development board formed under a state statute the entity are considered issued on behalf of a political_subdivision of the state under the following conditions the entity is formed only after the governing body of the political_subdivision has formally approved the entity's creation and the form of certificate of incorporation a board_of directors of the entity is elected by the governing body of the political_subdivision and serves without compensation the entity may issue bonds to carry out any of its corporate powers which include the power to acquire improve maintain equip and furnish projects to lease such projects and collect rent and to sell and convey any and all of its property whenever the board_of directors find such action to be in furtherance of the purposes for which the entity is established all bonds are payable solely out of revenues and receipts derived from the leasing or sale by the entity of its projects the political_subdivision is not liable for the payment of principal or interest on any of the bonds of the entity the entity is exempt from all taxation and interest on bonds issued by the entity is exempt from state taxes the entity is a nonprofit organization and none of its net_earnings may inure to the benefit of any private person and upon dissolution of the entity title to all property it owns would vest in and become the property of the state or political_subdivision which creates it the agency and subsidiary have previously received rulings that they are each instrumentalities of the members under revrul_57_128 1957_1_cb_311 in this ruling_request the agency is asking whether the debt of the agency can be treated as issued on behalf of a state_or_local_governmental_unit within the meaning of sec_1_103-1 most of the facts of this ruling are similar to those of revrul_57_187 further agency’s debt will be approved and paid_by its members therefore we conclude that obligations issued by agency will be considered as issued by or on behalf of its members for purposes of sec_103 property interests in mineral properties sec_103 provides in general that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 defines private_activity_bond to mean any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 an issue meets the private_business_use_test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 plr-106100-07 defines government_use as any use other than a private_business_use sec_141 provides that an issue percent or more of the proceeds of which are to be used with respect to any output_facility other than a facility for the furnishing of water shall be treated as meeting the tests of paragraphs and if the nonqualified_amount with respect to such issue exceeds the excess of - a dollar_figure over b the aggregate nonqualified amounts with respect to all prior tax exempt issue sec_5 percent or more of the proceeds of which are or will be used with respect to such facility or any other facility which is part of the same project there shall not be taken into account under subparagraph b any bond which is not outstanding at the time of the later issue or which is to be redeemed other than in an advance refunding from the net_proceeds of the later issue sec_1_141-1 of the income_tax regulations provides that an output_facility means electric and gas generation transmission distribution and related facilities and water collection storage and distribution facilities sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue the percent private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides for the types of arrangements that will be considered to give rise to private_business_use sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides generally that ownership by a nongovernmental person of a financed property is private_business_use of that property for this purpose ownership refers to ownership for federal_income_tax purposes sec_1_141-3 provides that any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements such as ownership or leases or other arrangements not relevant for this purpose results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use in the case of financed property that is not plr-106100-07 available for use by the general_public private_business_use may be established solely on the basis of a special economic benefit to one or more nongovernmental persons even if those nongovernmental persons have no special legal entitlements to use of the property in determining whether special economic benefit gives rise to private_business_use it is necessary to consider all of the facts and circumstances including one or more of the following factors - a whether the financed property is functionally related or physically proximate to property_used_in_the_trade_or_business of a nongovernmental person b whether only a small number of nongovernmental persons receive the special economic benefit and c whether the cost of the financed property is treated as depreciable by any nongovernmental person in general for a facility in which government_use and private_business_use occur simultaneously sec_1_141-3 provides that the entire facility is treated as having private_business_use for example a governmentally owned facility that is leased or managed by a nongovernmental person in a manner that results in private_business_use is treated as entirely used for a private_business_use if however there is also private_business_use and actual government_use on the same basis the average amount of private_business_use may be determined on a reasonable basis that properly reflects the proportionate benefit to be derived by the various users of the facility for example reasonably expected fair_market_value of use for example the average amount of private_business_use of a garage with unassigned spaces that is used for government_use and private_business_use is generally based on the number of spaces used for private_business_use as a percentage of the total number of spaces section sec_1_141-7 provides special rules for output facilities example of sec_1_141-7 provides the following example regarding joint_ownership of output facilities example joint_ownership z an investor-owned electric utility and city h agree to construct an electric generating facility of a size sufficient to take advantage of the economies of scale h will issue dollar_figure million of its 24-year bonds and z will use dollar_figure million of its funds for construction of a facility they will jointly own as tenants in common each of the participants will share in the ownership output and operating_expenses of the facility in proportion to its contribution to the cost of the facility that is one-third by h and two-thirds by z h's bonds will be secured_by h's ownership_interest in the facility and by revenues to be derived from its share of the annual output of the facility h will need only percent of its share of the annual output of the facility during the first years of operations it agrees to sell percent of its share of the annual output to z for a period of years pursuant to a contract under which z agrees to take that power if available the facility will begin operation and z will begin to receive power years after the h bonds are issued the measurement_period for the property financed by the issue is years h also will sell the remaining percent of its share of the annual output to numerous other private utilities under contracts of three years or less that satisfy the exception under plr-106100-07 paragraph f of this section no other contracts will be executed obligating any person to purchase any specified amount of the power for any specified period of time no person other than z will make payments that will result in a transfer of the burdens of paying debt service on bonds used directly or indirectly to provide h's share of the facilities the bonds are not private_activity_bonds because h's one-third interest in the facility is not treated as used by the other owners of the facility although percent of h's share of the annual output of the facility will be used_in_the_trade_or_business of z a nongovernmental person under this section that portion constitutes not more than percent of the available output of h's ownership_interest in the facility announcement 2002_2_cb_685 provides that tax-exempt_bonds may be issued to finance costs attributable to the government_use portion of a mixed-use output_facility plus any costs attributable to de_minimis private_business_use permitted under sec_141 without the bonds being characterized as private_activity_bonds for this purpose the term facility includes an undivided ownership_interest in a facility the report of the committee of ways and means of the house of representatives on h_r h_r rep no pincite vol c b states as follows with respect to mixed-use facilities financed with bonds issued under sec_145 of the code the committee understands that certain facilities eligible for financing with sec_501 organization bonds may comprise part of a larger facility otherwise ineligible for such financing or that portions of a sec_501 organization facility may be used for activities of persons other than sec_501 organizations the committee intends that the treasury_department may adopt rules for allocating the costs of such mixed use facilities including common elements according to any reasonable method that properly reflects the proportionate benefit to be derived directly or indirectly by the various users of the facility only the portions of such mixed use facilities owned and used by a sec_501 organization may be financed with bonds for such organizations the same language appears in the report of the committee on finance of the senate on h_r s rep no pincite vol c b when acquiring the properties agency acquired undivided working interests in the mineral properties however one or more interests in the mineral properties are owned by other persons including the remaining undivided working interests owned by the seller seller’s working interests and royalties overriding royalties net profits interests and production payments owned by other parties other mineral_interests we do not include production payments that are treated as loans for federal tax purposes because recipients of these payments are not treated as having an economic_interest in the mineral properties but are instead treated as receiving repayments of a loan plr-106100-07 seller’s working interests and the other mineral_interests entitle the owners thereof to a share of production from the mineral properties therefore each must be analyzed to determine if these interests result in private_business_use of the properties seller’s working interests agency’s working interests and seller’s working interests represent undivided interests in the total working interests in the mineral properties and the depreciable_property agency and seller proportionately share the costs of operating the mineral properties borne by the working interests and proportionately share any production from the mineral properties to which the working interests are entitled similar to example of sec_1_141-7 seller’s ownership of its working interests will not be treated as private_business_use of the properties other mineral_interests although agency and seller each own undivided working interests in the wells the agency’s working interests the seller’s working interests and the other mineral_interests are not undivided interests in the wells as a whole agency and seller generally are responsible for the costs associated with extracting the minerals from the mineral properties and share such costs proportionately as between their working interests similar to the joint owners in example of sec_1_141-7 in contrast the owners of the other mineral_interests are not required to contribute any share of the expense of developing or operating the wells with the exception of the owners of any net profits interests who will be subject_to costs that are limited to the income from these interests’ shares of production thus unlike example of sec_1_141-7 the other mineral_interests are not treated as separate facilities where use arising from ownership is disregarded and the use of the properties must be analyzed the properties include agency’s interests in the mineral properties and in the depreciable_property agency’s working interests seller’s working interests and the other mineral_interests represent legal entitlements to specified shares of production from the mineral properties the other mineral_interests have no rights to agency’s share of production from the mineral properties thus there will be no private_business_use of agency’s interests in the mineral properties arising from the ownership of the other mineral_interests as owners of the working interests agency and seller own undivided interests in the depreciable_property used to extract all of the minerals including the minerals to which the other mineral_interests are entitled as a result a portion of the depreciable_property is used by the owners of the other mineral_interests however as represented by agency the purchase_price was determined in an arm’s-length transaction taking into account the rights and obligations associated with the various interests including the costs of extraction associated with the depreciable_property we believe that the plr-106100-07 purchase_price was determined using a reasonable method that reflects the proportionate benefit to agency therefore we conclude that no portion of the purchase_price is attributable to the use of the depreciable_property by the owners of the other mineral_interests conclusions based on the foregoing we conclude that the bonds will be considered issued by or on behalf of a state or political_subdivision thereof for purposes of sec_103 of the code and no portion of the purchase_price will be treated as used in a private_business_use as a result of seller’s working interests or the other mineral_interests the ruling in above will not apply in the event that a member that is not a political_subdivision becomes a member of the agency or if any member loses its status as a political_subdivision except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular this ruling does not address the application of sec_141 or sec_148 to sales or exchanges of gas or oil or other similar arrangements nor does it address the financing of any additional depreciable_property to be purchased for the wells this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-106100-07 the rulings contained in this letter are based upon information and representations submitted by the agency and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products by________________________ johanna som de cerff senior technician reviewer branch cc
